Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board predicated upon findings that, while handling hams by means of a hook with a wooden handle, claimant sustained an accidental injury in the nature of a blister on one finger, the medical and surgical treatment of which aggravated a pre-existing angiosarcoma of the finger which ultimately had to be amputated. Appellants deny accident and causal relation. Claimant testified that he observed the blister develop while he was working. His physician said, “It was a blood blister, and I saw it”. Attributing the injury to “a pinch, the squeeze of the hook”, the physician said, “ That is the history-and that is what it looked like.” Four physicians testified in support of causal relation. There was opinion evidence that the accident aggravated the underlying condition, as did the various surgical procedures undertaken over a period of time prior to the amputation. Appellants’ medical expert, while denying that “ trauma disseminates cancer by simple mechanical pressure ” conceded that what he termed “medical aggravation” can result from surgery. It is true that on cross-examination of claimant’s experts some doubts and partial contradictions were elicited, as is not unusual in the case of so moot a subject; but we are unable to hold as a matter of law that the effect was to vitiate all the substantial proof supportive of causation. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.